Exhibit 10.11

--------------------------------------------------------------------------------


SECOND AMENDMENT
TO
FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT






This Second Amendment to Fourth Amended and Restated Revolving Credit Agreement
(this “Amendment”), dated as of November 18, 2009, is entered into by (1)
FRONTIER OIL AND REFINING COMPANY, a Delaware corporation (the “Borrower”), (2)
FRONTIER OIL CORPORATION, a Wyoming corporation (“FOC”), (3) each of the
financial institutions party to the Credit Agreement referred to below (the
“Lenders”) and (4) UNION BANK, N.A. (formerly known as “Union Bank of
California, N.A.”), a national banking association, as administrative agent (the
“Administrative Agent”) for the Lenders.




Recitals


A.           The Borrower, FOC, the Lenders, the Administrative Agent and BNP
Paribas, a French banking corporation, as syndication agent, are party to a
Fourth Amended and Restated Revolving Credit Agreement dated as of August 19,
2008, as amended by a First Amendment to Fourth Amended and Restated Revolving
Credit Agreement dated as of December 15, 2008 (said Credit Agreement, as so
amended, herein called the “Credit Agreement”). Terms defined in the Credit
Agreement and not otherwise defined herein have the same respective meanings
when used herein, and the rules of interpretation set forth in Section 1.3 of
the Credit Agreement are incorporated herein by reference.


B.           The Borrower has requested that the Lenders amend certain covenants
and definitions in the Credit Agreement. Accordingly, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, FOC, the Lenders and the Administrative Agent hereby agree as set
forth below.




SECTION 1. Amendments to Credit Agreement
. Subject to satisfaction of the conditions precedent set forth in Section 2 of
this Amendment, the Borrower, FOC and the Lenders hereby agree that the Credit
Agreement is amended as set forth below.


(a) The definitions of “Pricing Level 1,” “Pricing Level 2” and “Pricing Level
3” in Section 1.1 of the Credit Agreement are amended in full to read as
follows:


“‘Pricing Level 1’ means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the difference between Consolidated Long-Term Debt and the aggregate amount,
if any, of Cash Equivalents held by FOC and its Subsidiaries in excess of the
sum of the smallest aggregate amount of Cash Equivalents needed to be held by
FOC and its Subsidiaries in order for FOC to comply with the covenant contained
in Section 7.10, all as determined on the last day of the fiscal quarter of FOC
ended immediately before that date, to (b) Consolidated EBITDA for the
Calculation Period ended on the last day of that fiscal quarter was less than
2.25:1.00, as demonstrated by that schedule; provided, however, that (i) if the
information in any such schedule is incorrect and results in the payment of
lower interest or fees than should have been paid based on the correct
information, then the Borrower shall nevertheless be liable to the Lenders and
the Administrative Agent for the correct amounts of interest and fees and will
pay any unpaid portion of the same to the Administrative Agent for the benefit
of the Person(s) entitled thereto, promptly upon demand therefor, and (ii) if
FOC fails to deliver any such schedule by the required day, then Pricing Level 3
shall apply until FOC delivers such schedule and the appropriate Pricing Level
can be determined.”


“‘Pricing Level 2’ means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the difference between Consolidated Long-Term Debt and the aggregate amount,
if any, of Cash Equivalents held by FOC and its Subsidiaries in excess of the
sum of the smallest aggregate amount of Cash Equivalents needed to be held by
FOC and its Subsidiaries in order for FOC to comply with the covenant contained
in Section 7.10, all as determined on the last day of the fiscal quarter of FOC
ended immediately before that date, to (b) Consolidated EBITDA for the
Calculation Period ended on the last day of that fiscal quarter was equal to or
greater than 2.25:1.00 but less than 3.00:1.00, as demonstrated by that
schedule; provided, however, that (i) if the information in any such schedule is
incorrect and results in the payment of lower interest or fees than should have
been paid based on the correct information, then the Borrower shall nevertheless
be liable to the Lenders and the Administrative Agent for the correct amounts of
interest and fees and will pay any unpaid portion of the same to the
Administrative Agent for the benefit of the Person(s) entitled thereto, promptly
upon demand therefor, and (ii) if FOC fails to deliver any such schedule by the
required day, then Pricing Level 3 shall apply until FOC delivers such schedule
and the appropriate Pricing Level can be determined.”


“‘Pricing Level 3’ means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the difference between Consolidated Long-Term Debt and the aggregate amount,
if any, of Cash Equivalents held by FOC and its Subsidiaries in excess of the
sum of the smallest aggregate amount of Cash Equivalents needed to be held by
FOC and its Subsidiaries in order for FOC to comply with the covenant contained
in Section 7.10, all as determined on the last day of the fiscal quarter of FOC
ended immediately before that date, to (b) Consolidated EBITDA for the
Calculation Period ended on the last day of that fiscal quarter was equal to or
greater than 3.00:1.00, as demonstrated by that schedule; provided, however,
that (i) if the information in any such schedule is incorrect and results in the
payment of lower interest or fees than should have been paid based on the
correct information, then the Borrower shall nevertheless be liable to the
Lenders and the Administrative Agent for the correct amounts of interest and
fees and will pay any unpaid portion of the same to the Administrative Agent for
the benefit of the Person(s) entitled thereto, promptly upon demand therefor,
and (ii) if FOC fails to deliver any such schedule by the required day, then
Pricing Level 3 shall apply until FOC delivers such schedule and the appropriate
Pricing Level can be determined.”


(b) Section 7.10 of the Credit Agreement is amended in full to read as follows:


“Section 7.10                                Leverage Ratio. FOC will not permit
the ratio of (a) the difference between Consolidated Funded Debt as of the last
day of any fiscal quarter of FOC and the aggregate amount of Cash Equivalents
held by FOC and its Subsidiaries as of the last day of such fiscal quarter to
(b) Consolidated EBITDA for the Calculation Period ended on the last day of such
fiscal quarter to be greater than 3.50 to 1.00, as measured by the financial
information to be delivered pursuant to Section 6.4(a) or (b).”


(c) Section 7.13 of the Credit Agreement is amended in full to read as follows:


“Section 7.13                                Holding of Cash Equivalents. FOC
will not permit the aggregate amount of Cash Equivalents held by it and its
Subsidiaries at any and all times during any fiscal quarter of FOC to be less
than the sum of (a) the smallest aggregate amount of Cash Equivalents needed to
be held by FOC and its Subsidiaries as of the end of the immediately preceding
fiscal quarter of FOC in order for FOC to comply with the covenant contained in
Section 7.10 and (b) the smallest additional aggregate amount of Cash
Equivalents needed to be held by FOC and its Subsidiaries (but not in excess of
the additional aggregate amount of Cash Equivalents actually held by FOC and its
Subsidiaries) as of the end of such fiscal quarter in order for the Borrower to
qualify for the most favorable (to it) Pricing Level.”


SECTION 2. Conditions Precedent
. This Amendment shall become effective on the date, not later than December 31,
2009, on which the Administrative Agent has received all of the following, each
dated the date hereof, in form and substance satisfactory to the Administrative
Agent and in the number of originals requested thereby:


(a) this Amendment, duly executed by the Borrower, FOC and the Majority Lenders;
and


(b) a consent to this Amendment, duly executed by the Guarantors and by the
Borrower, in its capacity as guarantor under the Borrower Guaranty.


SECTION 3. Representations and Warranties
. Each of the Borrower and FOC represents and warrants to the Lenders and the
Administrative Agent as set forth below.


(a) The execution, delivery and performance by each of the Borrower and FOC of
this Amendment and the Credit Agreement, as amended hereby, and the consummation
of the transactions contemplated hereby and thereby, are within such Credit
Party’s legal powers, have been duly authorized by all necessary legal action
and do not (i) contravene such Credit Party’s charter documents or bylaws, (ii)
violate any Governmental Rule, (iii) conflict with or result in the breach of,
or constitute a default under, any Material Contract, loan agreement, indenture,
mortgage, deed of trust or lease, or any other contract or instrument, binding
on or affecting such Credit Party, any of its Subsidiaries or any of their
respective properties, the conflict, breach or default of which could reasonably
be expected to have a Material Adverse Effect, or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of such Credit Party or any of its Subsidiaries, except for Liens created or
permitted under the Credit Documents, as amended hereby. Neither such Credit
Party nor any of its Subsidiaries is in violation of any Governmental Rule or in
breach of any such contract, loan agreement, indenture, mortgage, deed of trust,
lease or other contract or instrument, the violation or breach of which could
reasonably be expected to have a Material Adverse Effect.


(b) No Governmental Action, and no authorization, approval or other action by,
or notice to, any third party, is required for the due execution, delivery or
performance by the Borrower or FOC of this Amendment or the Credit Agreement, as
amended hereby, or for the consummation of the transactions contemplated hereby
or thereby, except for (i) authorizations, approvals and other actions by, and
notices to, third parties, the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect, and (ii) Governmental Action that
has been duly obtained, taken, given or made and is in full force and effect.


(c) This Amendment and the Credit Agreement, as amended hereby, have been duly
executed and delivered by the Borrower and FOC. This Amendment and the Credit
Agreement, as amended hereby, are the legal, valid and binding obligations of
the Borrower and FOC, enforceable against each such Credit Party in accordance
with their respective terms, except as the enforceability hereof or thereof may
be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting creditors’ rights generally or by equitable principles
relating to enforceability.


(d) Each of the Security Agreement and the Stock Pledge Agreement constitutes a
valid and perfected first-priority Lien on the Collateral purported to be
encumbered thereby, enforceable against all third parties in all jurisdictions,
and secures the payment of all obligations of the Borrower or FRMI, as
applicable, under the Credit Documents, as amended hereby, to which the Borrower
or FRMI, as applicable, is a party, and the execution, delivery and performance
of this Amendment do not adversely affect the Lien of the Security Agreement or
the Stock Pledge Agreement.


(e) There has been no amendment to the charter documents or bylaws of the
Borrower or FOC on or after August 19, 2008, except for the amendment and
restatement of FOC’s bylaws as provided in the Report on Form 8-K dated November
11, 2008 filed with the Securities and Exchange Commission. The representations
and warranties contained in each Credit Document, as amended hereby, to which
the Borrower and/or FOC is a party are correct in all material respects on and
as of the date hereof, before and after giving effect to this Amendment, as
though made on and as of the date hereof. No event has occurred and is
continuing, or would result from the effectiveness of this Amendment, that
constitutes a Default.


SECTION 4. Reference to and Effect on Credit Documents
.


(a) On and after the effective date of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to “the Credit Agreement,” “thereunder,” “thereof,”
“therein” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended by this Amendment.


(b) Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed. Without limiting the generality of the foregoing, the Security
Agreement and the Stock Pledge Agreement and all of the Collateral described
therein do and shall continue to secure the payment of all obligations under the
Credit Documents, as amended hereby, stated to be secured thereby.


(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under any of the Credit Documents or constitute a waiver of any
provision of any of the Credit Documents.


SECTION 5. Costs and Expenses
. The Borrower agrees to pay on demand all costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder, including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto and with respect to advising
the Administrative Agent as to its rights and responsibilities hereunder and
thereunder.


SECTION 6. Execution in Counterparts
. This Amendment may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by telecopier or e-mail shall be effective
as delivery of an originally executed counterpart of this Amendment.


SECTION 7. Governing Law
. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THE STATE OF CALIFORNIA.








[Signature pages follow.]
 
 

The parties hereto have caused this Amendment to be executed by their respective
duly authorized representatives as of the date first written above.




FRONTIER OIL AND REFINING COMPANY




By:       /s/ Doug S. Aron                                               
Name:  Doug S.
Aron                                                              
Title:    EVP & CFO                                                  






FRONTIER OIL CORPORATION




By:       /s/ Doug S. Aron                                               
Name:  Doug S.
Aron                                                              
Title:    EVP & CFO                                                   






UNION BANK, N.A.,
   as Administrative Agent and Lender




By:       /s/ Randall Osterberg                                               
Name: Randall
Osterberg                                                               
Title:   Senior Vice
President                                                   






BNP PARIBAS




By:        /s/ Edward Pak                                              
Name:  Edward Pak                                                              
Title:    Vice President                                                  




By:        /s/ Russell Otts                                              
Name:   Russell
Otts                                                             
Title:     Director                                                 






TORONTO DOMINION (TEXAS) LLC




By:       /s/ Jackie Barrett                                               
Name:  Jackie
Barrett                                                              
Title:    Authorized Signatory                                                  






WELLS FARGO BANK, N.A.




By:       /s/ Suzanne Bidenhour                                                
Name:  Suzanne
Bidenhour                                                              
Title:    Vice President                                                  






U.S. BANK NATIONAL ASSOCIATION




By:       /s/ Monte E. Deckerd                                               
Name:  Monte E.
Deckerd                                                              
Title:    Senior Vice
President                                                  






EXPORT DEVELOPMENT CANADA




By:       /s/ Shawn Cusick                                               
Name:  Shawn
Cusick                                                              
Title:    Loan Portfolio
Manager                                                  




By:       /s/ Arturo Polisena                                               
Name: Arturo
Polisena                                                              
Title:   Asset Manager                                                   




SUMITOMO MITSUI BANKING CORPORATION




By:        /s/ William M. Ginn                                              
Name:  William M.
Ginn                                                              
Title:    General Manager                                                  






BANK OF SCOTLAND PLC




By:       /s/ Julia R. Franklin                                               
Name:  Julia R.
Franklin                                                              
Title:    Assistant Vice
President                                                  






CAPITAL ONE, N.A.




By:       /s/ Wesley Fontana                                               
Name:  Wesley
Fontana                                                              
Title:    Assistant Vice
President                                                  






UBS LOAN FINANCE LLC




By:       /s/ Mary E. Evans                                               
Name:  Mary E.
Evans                                                              
Title:    Associate Director                                                  




By:       /s/ Irja R. Otsa                                               
Name:  Irja R.
Otsa                                                              
Title:    Associate Director                                                  






THE FROST NATIONAL BANK




By:       /s/ Thomas H. Dungan                                               
Name: Thomas H.
Dungan                                                               
Title:   Senior Vice
President                                                   






NATIXIS




By:      /s/ Louis P. Laville                                                
Name: Louis P.
Laville                                                               
Title:   Managing Director                                                   




By:      /s/ Daniel Payer                                                
Name: Daniel
Payer                                                               
Title:   Director                                                   
